55 N.J. 291 (1970)
261 A.2d 345
IN THE MATTER OF WILLIAM N. MARGOLIS, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued January 6, 1970.
Decided February 2, 1970.
Mr. Frederick C. Vonhof argued the cause for the Essex County Ethics Committee.
Mr. Morris Spritzer argued the cause for respondent.
PER CURIAM.
Respondent was convicted of the federal offense of failing to file an income tax return. He was sentenced to imprisonment for one year, which term was later reduced to six months. Respondent admits he failed to file returns for some 16 years. The unpaid taxes are a substantial sum. Under all the circumstances, the appropriate discipline is a suspension from practice for three years. Cf. In re Wagner, 27 N.J. 217 (1958). It will be so ordered.
*292 For suspension for three years  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.